Exhibit 10.1

REPURCHASE AGREEMENT

between

Sunoco Logistics Partners L.P.

and

Sunoco Partners LLC

Dated as of January 26, 2010



--------------------------------------------------------------------------------

REPURCHASE AGREEMENT

THIS REPURCHASE AGREEMENT (this “Agreement”), dated as of January 26, 2010, is
entered into between Sunoco Logistics Partners L.P., a Delaware limited
partnership (the “Partnership”), and Sunoco Partners LLC, a Pennsylvania limited
liability company (the “General Partner”).

RECITALS

A. The General Partner is the general partner of the Partnership and holds
(i) the General Partner Interest (as defined in the Current Partnership
Agreement (as defined below)) in the Partnership, and (ii) limited partner
interests in the Partnership defined in the Current Partnership Agreement as
“Common Units.”

B. The General Partner is also the holder of certain limited partner interests
in the Partnership defined in the Current Partnership Agreement as “Incentive
Distribution Rights” (“IDRs”). The class of IDRs described in the Current
Partnership Agreement and currently held by the General Partner are referred to
herein as the “Old IDRs.”

C. The Partnership has agreed to repurchase, and the General Partner has agreed
to transfer and assign to the Partnership, all of the Old IDRs held by it for
cancellation in exchange for (i) the issuance by the Partnership to the General
Partner of a new class of IDRs to be issued by the Partnership under the Revised
Partnership Agreement (as defined below), having the rights, preferences,
privileges and restrictions set forth therein (the “New IDRs”) and (ii) the
issuance by the Partnership to the General Partner of a promissory note in the
principal amount of $200 million plus the First Quarter Distribution Adjustment
and substantially in the form attached hereto as Exhibit 2 (the “Note”), and the
Partnership has agreed to issue the New IDRs and issue the Note to the General
Partner as consideration for the transfer and assignment of the Old IDRs to the
Partnership.

D. The parties hereto have agreed to amend and restate the Second Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
July 20, 2004, as amended by Amendment No. 1 thereto, dated January 23, 2008, as
further amended by Amendment No. 2 thereto, effective as of November 18, 2008
(as amended, the “Current Partnership Agreement”), so as to reflect the
cancellation of the Old IDRs and the authorization of issuance of the New IDRs
(such amended and restated agreement being referred to as the “Revised
Partnership Agreement”).

E. The execution and adoption of the Revised Partnership Agreement, the
repurchase by the Partnership, and the transfer and assignment by the General
Partner to the Partnership, of the Old IDRs, the issuance by the Partnership of
the New IDRs, and the issuance by the Partnership of the Note, as described
above (collectively, the “Transactions”), are conditioned on each other and
shall occur simultaneously.

F. The parties hereto have agreed that distributions made by the Partnership to
the Partners for the entire fiscal quarter in which the Effective Time occurs
shall be made under the terms of the Revised Partnership Agreement,
notwithstanding that the Effective Time (and the



--------------------------------------------------------------------------------

repurchase of the Old IDR’s) is not occurring on the first day of such fiscal
quarter. In order to compensate the General Partner for the distributions that
it would have received with respect to the Old IDRs for the period from the
beginning of the fiscal quarter in which the Effective Time occurs until the
Effective Time, the Partnership has agreed to the First Quarter Distribution
Adjustment.

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties undertake and agree as follows:

ARTICLE I

DEFINITIONS

“Agreement” has the meaning given such term in the Preamble.

“Current Partnership Agreement” has the meaning given such term in the Recitals.

“Effective Time” means 5:00 P.M. Eastern time on the date of this Agreement.

“First Quarter Distribution Adjustment” means $1,223,800.

“General Partner” has the meaning given such term in the Preamble.

“IDRs” has the meaning given such term in the Recitals.

“New IDRs” has the meaning given such term in the Recitals.

“Note” has the meaning given such term in the Recitals.

“Old IDRs” has the meaning given such term in the Recitals.

“Partnership” has the meaning given such term in the Preamble.

“Revised Partnership Agreement” has the meaning given such term in the
Recitals. The Revised Partnership Agreement shall be in the form attached hereto
as Exhibit 1.

“Transactions” has the meaning given such term in the Recitals.

ARTICLE II

THE TRANSACTIONS

2.1 Repurchase, Transfer and Assignment of Old IDRs. At the Effective Time, the
Partnership shall repurchase, and the General Partner, by its execution of the
Revised Partnership Agreement, shall transfer and assign to the Partnership, all
of its right, title and interest in the Old IDRs held by it at the Effective
Time, which Old IDRs represent all of the issued and outstanding IDRs under the
Current Partnership Agreement, and the Old IDRs shall immediately thereupon be
cancelled and shall cease to exist. The Partnership hereby confirms that it is
bound by the Current Partnership Agreement, and, upon the effectiveness of the
Revised Partnership Agreement, it is bound by the Revised Partnership Agreement.

 

2



--------------------------------------------------------------------------------

2.2 Consideration. Simultaneously with and as consideration for the transfer and
assignment of the Old IDRs to the Partnership, the Partnership shall (i) issue
to the General Partner, at the Effective Time, the New IDRs, and (ii) issue to
the General Partner the Note. The issuance of the New IDRs shall occur
immediately upon the Effective Time and simultaneously with the repurchase,
transfer and cancellation of the Old IDRs. To the extent, if any, that
Section 5.2(b) of the Current Partnership Agreement or the Revised Partnership
Agreement is applicable to the Transactions, the applicable portion of the Old
IDRs necessary to satisfy Section 5.2(b) of the Current Partnership Agreement or
the Revised Partnership Agreement, as applicable, shall be deemed to have been
contributed by the General Partner to the Partnership pursuant to such
Section 5.2(b).

2.3 Partnership Agreement. At the Effective Time, the General Partner shall, in
order to evidence (i) the transfer, assignment and cancellation of the Old IDRs,
(ii) the issuance of the New IDRs, and (iii) the adoption of the Revised
Partnership Agreement, execute the Revised Partnership Agreement on its own
behalf in its capacity as general partner of the Partnership and by power of
attorney on behalf of the limited partners of the Partnership.

2.4 Further Assurances. The Partnership and the General Partner agree to execute
and deliver, or cause to be executed and delivered, such further instruments or
documents or take such other action as may be reasonably necessary or convenient
to carry out the transactions contemplated hereby. The General Partner, as the
holder of the Old IDRs, hereby certifies that the Transactions and the changes
to the Current Partnership Agreement that will be effected by the adoption of
the Revised Partnership Agreement do not adversely affect it in any material
respect, nor do the Transactions or the changes to the Current Partnership
Agreement effected by the adoption of the Revised Partnership Agreement
adversely affect the Old IDRs as compared to other classes of Partnership
Interests (as defined in the Current Partnership Agreement) in any material
respect.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1. Partnership. The Partnership represents and warrants to the General Partner
as follows:

(a) the Partnership is a limited partnership duly formed and validly existing in
good standing under the laws of the State of Delaware, and has the necessary
partnership power and authority to execute and deliver, and, subject to the
terms and conditions hereof, to perform its obligations under, this Agreement;

(b) the Partnership has taken all action as may be necessary to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the performance of its
obligations hereunder. This Agreement constitutes a legal, valid and binding
obligation of the Partnership, and is enforceable against the Partnership in
accordance with its terms, subject to bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation and other similar laws relating to or
affecting the rights and remedies of creditors generally from time to time in
effect and to principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law;

 

3



--------------------------------------------------------------------------------

(c) neither the execution and delivery hereof nor the performance of the
Partnership’s obligations hereunder will violate or contravene any applicable
law, the Current Partnership Agreement or any of the Partnership’s material
agreements; and

(d) at the Effective Time, the New IDRs and the limited partner interests
represented thereby will have been and are duly and validly authorized and duly
and validly issued and fully paid (to the extent required under the Revised
Partnership Agreement) and non-assessable (except as such nonassessability may
be affected by Sections 17-303, 17-607 and 17-804 of the Delaware Revised
Uniform Limited Partnership Act).

3.2. General Partner. The General Partner represents and warrants to the
Partnership as follows:

(a) the General Partner is a limited liability company duly formed or organized,
as the case may be, and validly existing in good standing under the laws of the
State of Pennsylvania and has the necessary limited liability company power and
authority to execute and deliver, and, subject to the terms and conditions
hereof, to perform its obligations under, this Agreement;

(b) this Agreement constitutes a legal, valid and binding obligation of the
General Partner, enforceable against the General Partner in accordance with its
terms, subject to bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation and other similar laws relating to or affecting the
rights and remedies of creditors generally from time to time in effect and to
principles of equity (including concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law; and

(c) immediately prior to the Effective Time, the General Partner is the
beneficial and record holder of all of the Old IDRs and all of the Old IDRs are
owned by the General Partner free and clear of all liens; there is no
subscription, option, warrant, call, right, agreement or commitment relating to
the issuance, sale, delivery, repurchase or transfer by the General Partner of
such Old IDRs, except as set forth in the Current Partnership Agreement.

ARTICLE IV

CONDITIONS

4.1. Conditions to Obligations of the Partnership. Notwithstanding any other
provision of this Agreement, the obligations of the Partnership to consummate
the Transactions contemplated by this Agreement shall be subject to the
fulfillment of the condition that the agreements and covenants of the General
Partner to be complied with or performed pursuant to the terms hereof shall have
been duly complied with or performed.

4.2. Conditions to Obligations of the General Partner. Notwithstanding any other
provision of this Agreement, the obligations of the General Partner to
consummate the Transactions contemplated by this Agreement shall be subject to
the fulfillment of the condition that the agreements and covenants of the
Partnership to be complied with or performed pursuant to the terms hereof shall
have been duly complied with or performed.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1. Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.

5.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, and all of which when taken together
shall constitute one and the same original document.

5.3. Amendments. All waivers, modifications, amendments or alterations of this
Agreement shall require the written approval of each of the parties to this
Agreement.

5.4. Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and the respective successors and assigns. This Agreement shall
not be assignable except with the prior written consent of the other party.

5.5. Benefits of Agreement Restricted to Parties. This Agreement is made solely
for the benefit of the parties to this Agreement, and no other person or entity
(including employees and partners of the Partnership) shall have any right,
claim or cause of action under or by virtue of this Agreement.

5.6. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered if delivered in person, by cable, telegram, telex, or telecopy and
shall be deemed to have been duly given three business days after deposit with a
United States post office if delivered by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties as follows:

if to the Partnership, at

Sunoco Logistics Partners L.P.

1818 Market Street, Suite 1500

Philadelphia PA 19103

Attn: General Counsel

Facsimile: (866) 421-0061

if to the General Partner, at

Sunoco Partners LLC

1818 Market Street, Suite 1500

Philadelphia, PA 19103

Attn: President and CEO

Facsimile: (215) 246-8113

 

5



--------------------------------------------------------------------------------

with a copy to:

Sunoco Partners LLC

1818 Market Street, Suite 1500

Philadelphia, PA 19103

Attn: General Counsel

Facsimile: (866) 421-0061

and with a copy to:

Sunoco, Inc.

1735 Market Street, Suite LL

Philadelphia, PA 19103

Attn: General Counsel

Facsimile: (866) 785-4609

5.7. Severability. In the event that any provision of this Agreement shall
finally be determined to be unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any of the parties to this
Agreement, be deemed severed from this Agreement and every other provision of
this Agreement shall remain in full force and effect.

5.8. Titles. The article, section and paragraph titles in this Agreement are
only for purposes of convenience and do not form a part of this Agreement and
will not be taken to qualify, explain, or affect any provision thereof.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Repurchase Agreement has been executed on behalf of
each of the parties hereto effective as of the day and year first above written.

 

SUNOCO LOGISTICS PARTNERS L.P. By:   Sunoco Partners LLC,   its general partner
  By:  

/s/ Deborah M. Fretz

    Name:   Deborah M. Fretz     Title:   President and CEO SUNOCO PARTNERS LLC
By:  

/s/ Lynn L. Elsenhans

  Name:   Lynn L. Elsenhans   Title:   Chairman of the Board

 

7



--------------------------------------------------------------------------------

Exhibit 1

[Third Amended and Restated Agreement of Limited Partnership]

[ATTACHED AS EXHIBIT 3.1 TO THIS CURRENT REPORT ON FORM 8-K]

 

A-1



--------------------------------------------------------------------------------

Exhibit 2

[Note]

[ATTACHED AS EXHIBIT 10.1 TO THIS CURRENT REPORT ON FORM 8-K]

 

2